Order entered November 19, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01313-CV

                 INSURANCE ALLIANCE, Appellant/Cross-Appellee
                                   V.
              LAKE TEXOMA HIGHPORT, LLC, Appellee/Cross-Appellant
                                  AND
               BOWOOD PARTNERS, LIMITED, Appellee/Cross-Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. 08-0604-397

                                          ORDER
       We DENY AS MOOT Bowood Partners, Limited’s November 14, 2013 motion to strike

a portion of the reply brief of Insurance Alliance. We also DENY AS MOOT Bowood’s

December 7, 2013 motion to strike a portion of the reply brief of Lake Texoma Highport.


                                                    /s/   ADA BROWN
                                                          JUSTICE